DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 6-7, 10-12 and 14-15 are pending. Claims 1-3, 6, 11, and 15 have been amended. 

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 12/06/2021 containing amendments and remarks to the claims.
The objections of claims 2, 3, 11 and 15 for minor informalities are withdrawn due to amendments made to the claims.
The rejection of claim 6 under 35 U.S.C. 112(b) is withdrawn due to amendments made to the claims.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 12/06/2021, with respect to the rejection(s) of claims 1-3, 6-7, 10-12 and 14-15 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended claim 1 to include limitations that were not previously presented and for which the prior art of record fails to explicitly disclose. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art. 
The Examiner notes that in regards to the arguments directed to the 112(b) rejection of claim 1, the Examiner does not find the Applicant’s amendment to claim 1 to be sufficient in overcoming the 112(b) rejection because it remains unclear if there are additional non-recited steps to produce the claimed bio-jet fuel from the refined oil. Claim 1 recites “producing the bio-jet fuel form the obtained refined oil” and it is not clear what steps are involved in “producing”, whether the process is merely a separation step or if there are additional non-recited steps need to produce the bio-jet fuel from the refined oil. See the modified 112(b) rejection below.

The following is a modified rejection based on amendments made to the claims.

Claim Interpretation
The Examiner notes that claim 1 recites “a crude oil”. Crude oil is commonly considered an unrefined petroleum oil. However, the Applicant is using the term to define an oil that has been produced by decarboxylation. The Examiner notes this distinction as to prevent any misinterpretation or confusion.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Clam 6, line 2: “a decarboxylation treatment” should read “the decarboxylation treatment” as claim 1 has been amended to recite a decarboxylation treatment.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “producing the bio-jet fuel from the obtained refined oil” because it is unclear what steps are involved with the claimed recitation. It is not clear if the refined oil is further processed with non-recited steps to form a bio-jet fuel or if the refined oil is merely separated into a bio-jet fuel. The specification appears to mention that an oil separated from the resulting product of the hydro-isomerization and decomposition reactions may be sent to a rectification apparatus ([0041]), however, it remains unclear if the claimed “producing the bio-jet fuel” is meant to encompass rectification. If the Applicant intended for the limitation to be interpreted as merely separating the refined oil into a bio-jet fuel, then the claim should be amended to recite that the bio-jet fuel is separated from the refined oil. For purposes of examination, claim 1 is interpreted as the step of producing the bio-jet fuel from the obtained refined oil comprises separating the refined oil into at least a bio-jet fuel. 
Claim 1 recites the limitation "the raw oil" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is indefinite because it is unclear which step the liquid hourly space velocity is meant to limit. Claim 1 has been amended to recite two catalytic steps and therefore it is not clear if the liquid hourly space velocity is modifying the hydrogenation, isomerization and decomposition step, or if it modifies the decarboxylation step. As claim 1 originally did not recite a decarboxylation catalyst, claim 14 was originally interpreted as being directed to the hydrogenation, isomerization and decomposition step. As such, for purpose of examination, claim 14 is interpreted as being directed to the hydrogenation, isomerization and decomposition step. Claim 14 should be amended accordingly to clarify which step is being modified by the limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. (US 2012/0216449 A1).
In regards to claim 1, Hayasaka discloses a method for producing an aviation fuel oil comprising:
obtaining a generated oil by hydrotreating a feedstock comprising any oil and fat of an animal or vegetable, which are considered to be equivalent to a raw oil containing triglycerides and/or free fatty acids, with a catalyst, wherein the catalyst may comprise magnesia (i.e. magnesium oxide) (Abstract; [0023]; [0032]-[0033]); and
obtaining a second generated oil including an aviation fuel oil by hydroisomerizing the first generated oil by bringing the first generated oil into contact with a dual functional catalyst comprising a combination of metals including Pd-Ni and a zeolite at a temperature from 150 to 380oC and a pressure from 2 to 13 MPa (Abstract; [0048]; [0050]; [0051]; [0054]-[0055]).
The claimed temperature and pressure ranges overlap the ranges disclosed by the prior art and are therefore considered prima facie obvious. 
Hayasaka does not appear to explicitly disclose that the hydrotreating is a decarboxylation treatment. 
However, Hayasaka discloses that carbon dioxide by product is produced during hydrotreatment ([0041]) which is an indicator of decarboxylation as decarboxylation involves removal of carboxyl groups and release of carbon dioxide, and one of ordinary skill in the art would recognize that hydrotreatment of oxygen containing compounds involves a number of different reactions including decarboxylation. As such, it would be obvious for one having ordinary skill in the art to reasonably conclude that the hydrotreatment step of Hayasaka may be considered a decarboxylation treatment. 

In regards to claims 2-3, Hayasaka discloses that the dual functional catalyst is a hydroisomerization catalyst and has cracking functionality ([0046]; [0050]; [0056]; Table 4) and is therefore considered a hydroisomerization catalyst comprising a hydrogenation catalyst and an isomerization catalyst.

In regards to claim 6, Hayasaka does not appear to explicitly disclose that the reaction product obtained by hydrotreatment, which comprises decarboxylation, of the animal or vegetable fat or oil satisfies the claimed requirements a) to e). 
However, Hayasaka discloses a similar reaction step in the presence of a catalyst comprising magnesia at overlapping temperature and pressures similarly as disclosed by the Applicant ([0029]-[0033]). It follows that with the same decarboxylation treatment of the same raw oil feed at overlapping conditions, the process of Hayasaka would function in substantially the same manner as claimed and obtain a reaction product having similar properties and characteristics as claimed. Therefore, it is asserted, that the reaction product obtained from hydrotreatment of an animal or vegetable fat or oil as disclosed by Hayasaka would comprise the same properties and satisfy the same requirements as claimed, absent evidence to the contrary. 

In regards to claim 7, Hayasaka discloses a pressure of 2 to 13 MPa ([0048]). The claimed range of 0.5 to 3 MPa overlaps the range taught by the prior art and is therefore considered prima facie obvious. 

In regards to claims 11-12, Hayasaka discloses that the catalyst may comprise a composite of the active metal component supported on the zeolite support ([0051]; [0057]). While Hayasaka does not appear to explicitly disclose that the metal component is powderized to have a smaller size than the acidic functional component, it would be obvious for one having ordinary skill in the art to recognize the disclosed composite catalyst of Hayasaka would be formed by powderizing the discrete metal particles to have a smaller particle size than the substrate for which it is supported on, else the isomerization catalyst would be supported on the larger particle sizes of the hydrogenation catalyst. Therefore, it would be obvious for one having ordinary skill to reasonably conclude that the metal components are subjected to powderizing/size reduction in order to form particles that can be impregnated onto the zeolite. 

In regards to claim 14, Hayasaka discloses that the liquid hourly space velocity may be 0.1 to 3.0 h-1 ([0048]). The claimed range of 0.1 to 10 h-1 overlaps the range taught by the prior art and is therefore considered prima facie obvious. 

In regards to claim 15, Hayasaka does not appear to explicitly disclose that the reaction product obtained by hydroisomerization satisfies the claimed requirements A) to E). 
However, Hayasaka discloses a similar reaction step of an oil that is produced at least in part by decarboxylation in the presence of a similar catalyst comprising Pd-Ni and a zeolite at overlapping conditions similarly as disclosed by the Applicant ([0048]-[0057]). It follows that with the same hydroisomerization reaction of a similar crude oil at overlapping conditions, the process of Hayasaka would function in substantially the same manner as claimed and obtain a reaction product having similar properties and characteristics as claimed. Therefore, it is asserted, that the reaction product obtained from hydroisomerization as disclosed by Hayasaka would comprise the same properties and satisfy the same requirements as claimed, absent evidence to the contrary. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. (US 2012/0216449 A1) as applied to claims 1 and 2 above, and further in view of Roberts, IV et al. (US 2009/0069610 A1).
In regards to claim 10, Hayasaka does not appear to explicitly disclose that the hydro-isomerization catalyst is a mixed catalyst having a ratio of hydrogenation catalyst to isomerization catalyst of 5:95 to 95:5.
However, Roberts, directed to a process for conversion of biomass to fuel, teaches that reaction products obtained from deoxygenation, including decarboxylation, of free fatty acids may be reformed by hydroisomerization/hydrocracking to produce a bio-jet fuel  ([0086]; [0088]; [0090]; [0123]; [0125]; [0127]-[0130]). Roberts teaches that reforming may comprise using a catalyst comprising a metal functional component (e.g. Pt) and a non-metal acidic functional component (e.g. zeolites) similarly as disclosed by Hayasaka. Roberts further discloses that the selectivity of hydroisomerization/hydrocracking can be controlled by controlling the balance between the metal and acid functions of the bifunctional HI/HC catalyst ([0130]) and that the catalyst may be a mixture of discrete particles which suggests a mixed catalyst or a composite of the metal functional component supported on the acidic functional component ([0128]). Roberts is therefore considered to reasonably discloses that the ratio of catalyst components is a result effective variable that affects selectivity and that mixed catalysts are alternatives to composite catalysts. The Examiner notes that Hayasaka also teaches that the amount of metal in the catalyst will affect activity of the catalyst, with more metal leading to more cracking activity. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Hayasaka by using a mixed catalyst as an alternative to a composite catalyst because Roberts teaches that mixed catalysts and composite catalysts for hydroisomerization to produce aviation fuel are alternatives to one another and suitable means for providing the catalyst material. Furthermore, it would be obvious to optimize the amount of hydrogenation catalyst to isomerization catalyst to determine the workable and optimum ratios, and arrive at a range that overlaps the claimed ratio range, as it has been taught by the prior art that the relative amounts of hydrogenation catalyst and isomerization catalysts affect selectivity and activity of the catalyst, and thus this merely involves routine experimentation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772